                                                Case 2:19-cv-01614-JCM-DJA Document 48
                                                                                    47 Filed 07/10/20
                                                                                             07/07/20 Page 1 of 3



                                     1    Gustavo Ponce, Esq.
                                          Nevada Bar No. 15084
                                     2
                                          KAZEROUNI LAW GROUP, APC
                                     3    6069 S. Fort Apache Rd., Ste 100
                                          Las Vegas, NV 89148
                                     4
                                          Phone: (800) 400-6808
                                     5    gustavo@kazlg.com
                                          Attorneys for Kaye A. Cuba
                                     6
                                     7
                                                                 UNITED STATES DISTRICT COURT
                                     8                                DISTRICT OF NEVADA
                                     9
                                                Kaye A. Cuba,                                    Case No: 2:19-cv-01614-JCM-DJA
                                     10
                                     11                     Plaintiff,
                                                v.                                               Stipulation of Dismissal of Equifax
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12                                                          Information Services, LLC
       Las Vegas, NV 89148




                                     13         PNC Bank N.A. dba PNC
                                                Mortgage, Experian Information
                                     14
                                                Solutions, Inc., Equifax
                                     15         Information Services, LLC and
                                                Trans Union LLC,
                                     16
                                     17                     Defendants.
                                     18
                                     19
                                          ///
                                     20
                                          ///
                                     21
                                          ///
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          STIPULATION OF DISMISSAL                           1                    CASE NO. 2:19-cv-01614-JCM-DJA
                                              Case 2:19-cv-01614-JCM-DJA Document 48
                                                                                  47 Filed 07/10/20
                                                                                           07/07/20 Page 2 of 3



                                     1          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Kaye
                                     2    Cuba (“Plaintiff”) and Defendant Equifax Information Services, LLC (“Defendant”)
                                     3    stipulate to dismiss with prejudice Plaintiff’s claims against Defendant only in this
                                     4    matter. Each party will bear its own costs, disbursements, and attorney fees.
                                     5
                                     6    DATED this 7th day of July 2020.
                                     7
                                     8    KAZEROUNI LAW GROUP, APC
                                     9
                                          By: /s/ Gustavo Ponce
                                     10   Gustavo Ponce, Esq.
                                     11   6069 S. Fort Apache Rd., Ste. 100
                                          Las Vegas, NV 89148
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12   Attorneys for Plaintiff
       Las Vegas, NV 89148




                                     13
                                          Clark Hill PLLC
                                     14
                                     15   By: /s/ Jeremy J. Thompson
                                          Jeremy J. Thompson, Esq.
                                     16   3800 Howard Hughes Parkway, Suite 500
                                     17   Las Vegas, NV 89169
                                          Attorneys for Defendant
                                     18   Equifax Information Services LLC
                                     19
                                     20
                                     21                                          IT IS SO ORDERED.
                                     22
                                     23                                          UNITED STATES DISTRICT JUDGE

                                     24                                                  July 10, 2020
                                                                                 Dated: ______________________________
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          STIPULATION OF DISMISSAL                           2                    CASE NO. 2:19-cv-01614-JCM-DJA
                                              Case 2:19-cv-01614-JCM-DJA Document 48
                                                                                  47 Filed 07/10/20
                                                                                           07/07/20 Page 3 of 3



                                     1                                   CERTIFICATE OF SERVICE
                                     2           I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3    Procedure that on July 7, 2020, the foregoing Stipulation was served via CM/ECF
                                     4    to all parties appearing in this case.
                                     5
                                     6                                              KAZEROUNI LAW GROUP, APC
                                     7
                                                                                    By: /s/ Gustavo Ponce
                                     8                                              Gustavo Ponce, Esq.
                                     9                                              6069 S. Fort Apache Rd., Ste. 100
                                                                                    Las Vegas, NV 89148
                                     10
                                     11
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12
       Las Vegas, NV 89148




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          STIPULATION OF DISMISSAL                           3                    CASE NO. 2:19-cv-01614-JCM-DJA
